ITEMID: 001-87968
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF OCHLIK v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 5 - Right to liberty and security;Violation of Article 8 - Right to respect for private and family life
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Ján Šikuta;Lech Garlicki;Ledi Bianku;Mihai Poalelungi
TEXT: 5. The applicant was born in 1970 and lives in Wrocław.
6. On 19 July 2001 the applicant was arrested by the police on suspicion of having committed several burglaries and robberies together with several accomplices.
7. On 20 July 2001 the Jawor District Court (Sąd Rejonowy) decided to place the applicant in pre-trial detention on the basis of a reasonable suspicion that he had committed the offences. The court also considered that, given the likely severity of the penalty, it was probable that the applicant would interfere with the course of proceedings and he might go into hiding. Moreover, the court considered that there was a risk that the applicant would bring pressure to bear on witnesses or his accomplices.
8. On 4 October and 20 December 2001 the Wrocław Regional Court (Sąd Okręgowy) extended the applicant’s detention, finding that the original reasons for it were still valid. The court referred also to the risk of his absconding, considering that the applicant rarely stayed at his official place of residence and “had been avoiding contact with the police officers, who were looking for him”.
9. On 18 June 2002 the Wrocław Court of Appeal (Sąd Apelacyjny), upon an application from the Wrocław Regional Prosecutor (Prokurator Okręgowy), further extended the applicant’s pretrial detention.
10. Subsequently, the applicant and ten co-accused were indicted before the Wrocław Regional Court (Sąd Okręgowy).
11. On 19 September 2002 the Wroclaw Regional Court extended the applicant’s pre-trial detention. In a very brief reasoning the court stated that there was a reasonable suspicion against the applicant and that, given the likely heavy sentence and the fact that the applicant had acted in a criminal group, only his detention could secure the proper course of the proceedings.
12. Subsequently, as the length of the applicant’s detention had reached the statutory time-limit of two years laid down in Article 263 § 3 of the Code of Criminal Procedure (Kodeks postępowania karnego), the Regional Court applied to the Wrocław Court of Appeal for the applicant’s detention to be extended beyond that term.
13. On 10 June, 18 September and 16 December 2003 the Wrocław Court of Appeal extended the applicant’s detention and that of his three coaccused. The court relied on the existence of a reasonable suspicion that the applicant had committed the offences with which he had been charged. Moreover, the court referred to the nature of the offences and the risk that, given the likely severity of the penalty, the applicant would obstruct the proceedings or go into hiding. Lastly, the Court of Appeal examined the course of the proceedings before the trial court and found that their length had not been excessive, bearing in mind the number of accused involved and complexity of the case. It also stated that despite the fact that hearings had been held several times per week, over 130 witnesses still had to be heard.
14. On 25 February and 18 June 2004 the Wroclaw Court of Appeal further extended the applicant’s detention in two decisions. Both decisions repeated the same grounds for the applicant’s detention: the reasonable suspicion against him, the severity of the likely sentence and the need to secure the proper conduct of the proceedings. The Court of Appeal stressed that it expected the trial court to finish the proceedings soon, in particular given the length of time the accused had spent in detention so far. In the second of the above-mentioned decisions the court established that, although the applicant’
15. The applicant’s numerous requests for release during his pretrial detention were to no avail.
16. On 13 August 2004 the Wroclaw Regional Court convicted the applicant and sentenced him to seven years’ imprisonment. The applicant appealed against the judgment.
17. On 11 May 2005 the Wroclaw Court of Appeal dismissed the applicant’s appeal. The court upheld the judgment in respect of nine accused and quashed it as regards two others.
18. On 16 February 2004 the applicant sent his first letter to the Court indicating his intention to lodge an application. The top right corner of the letter bears a red stamp “censored” (cenzurowano). The envelope in which the letter was delivered bears signs of opening after having been sealed: its left side has been cut open and then resealed with sellotape. The envelope also bears the stamp of the Wrocław Detention Centre and a handwritten note: W[rocła]W R[egional] C[ourt].
19. On 10 January 2005 the applicant sent a letter to the Court. The envelope in which the letter was delivered bears a stamp “Wroclaw Detention Centre 11 January 2005” and a blue stamp “Censored” (ocenzurowano).
20. The relevant domestic law and practice concerning the imposition of pre-trial detention (aresztowanie tymczasowe), the grounds for its extension, release from detention and rules governing other “preventive measures” (środki zapobiegawcze) are set out in the Court’s judgments in the cases of Gołek v. Poland, no. 31330/02, §§ 27-33, 25 April 2006 and Celejewski v. Poland, no. 17584/04, §§ 22-23, 4 August 2006.
21. The relevant domestic law concerning the censorship of prisoners’ correspondence is set out in the Court’s judgment in the case of Michta v. Poland, no. 13425/02, §§ 33-39, 4 May 2006.
VIOLATED_ARTICLES: 5
8
